             Case 2:18-cr-00315-RAJ Document 260 Filed 03/26/21 Page 1 of 1




 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                    )   No. CR18-315-RAJ
10                                                )
                    Plaintiff,                    )
11                                                )   ORDER GRANTING MOTION TO
               v.                                 )   FILE OVERLENGTH REPLY
12                                                )   REGARDING MOTION TO DISMISS
     GIZACHEW WONDIE,                             )   FOR DISCOVERY VIOLATIONS
13                                                )
                    Defendant.                    )
14                                                )
            THE COURT has considered Defendant’s Motion to File Overlength Reply
15
     Regarding the Motion to Dismiss for Discovery Violations in excess of the 6-page
16
     limitation imposed by Local Rule 12(b)(5), along with the records and files in this case.
17
            IT IS ORDERED that Defendant’s Motion (Dkt. # 255) is GRANTED.
18
     Defendant may file an overlength,13-page Reply Regarding the Motion to Dismiss for
19
     Discovery Violations.
20
            DATED this 26th day of March 2021.
21
22
23
                                                         A
                                                         The Honorable Richard A. Jones
24                                                       United States District Judge
25
26

       ORDER GRANTING LEAVE TO FILE OVERLENGTH                   FEDERAL PUBLIC DEFENDER
       REPLY REGARDING MOTION TO DISMISS FOR                        1601 Fifth Avenue, Suite 700
       DISCOVERY VIOLATIONS                                                   Seattle, WA 98101
       (United States v. Wondie, No. CR18-315-RAJ) - 1                            (206) 553-1100
